TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00657-CV


Longhorn Village, Appellant

v. 

Kathleen Yesian, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
CAUSE NO. D-1-GN-12-001719, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING


O R D E R

PER CURIAM
	Longhorn Village has filed a motion for emergency temporary injunctive relief
pending the outcome of its interlocutory appeal.  See Tex. R. App. P. 52.10.  We grant the motion
for emergency relief and issue this temporary order enjoining Kathleen Yesian from disclosing
private information of residents or former residents of Longhorn Village to third parties, including
family members or representatives of the residents or former residents, pending further action by
this Court.
	It is ordered October 8, 2012.

Before Justices Puryear, Pemberton, and Goodwin